DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites: “… wherein an energy level of singlet state of the first dopant is greater than an energy level of singlet state of the second dopant.”  This should instead read “… wherein an energy level of a singlet state of the first dopant is greater than an energy level of a singlet state of the second dopant.” (underlined for emphasis) Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  Claim 8 recites: “… wherein an energy level of triplet state of the first dopant is smaller than an energy level of triplet state of the first host and greater than an energy level of triplet state of the second dopant.”  This should instead read “… wherein an energy level of a triplet state of the first dopant is smaller than an energy level of a triplet state of the first host and greater than an energy level of a triplet state of the second dopant.” (underlined for emphasis) Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Claim 13 recites: “… wherein an energy level of singlet state of the first dopant is greater than each of an energy level of singlet state of the first fluorescent dopant and an energy level of singlet state of the second fluorescent dopant.”  This should instead read “… wherein an energy level of a singlet state of the first dopant is greater than each of an energy level of a singlet state of the first fluorescent dopant and an energy level of a singlet state of the second fluorescent dopant.” (underlined for emphasis) Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 14 recites: “… wherein an energy level of singlet state and an energy level of triplet state of the first host are greater than an energy level of singlet state and an energy level of triplet state of the first dopant, respectively, and wherein an energy level of singlet state of the second host is greater than an energy level of singlet state of the first fluorescent dopant, and an energy level of singlet state of the third host is greater than an energy level of singlet state of the second fluorescent dopant.”  This should instead read “… wherein an energy level of a singlet state and an energy level of a triplet state of the first host are greater than an energy level of a singlet state and an energy level of a triplet state of the first dopant, respectively, and wherein an energy level of a singlet state of the second host is greater than an energy level of a singlet state of the first fluorescent dopant, and an energy level of a singlet state of the third host is greater than an energy level of a singlet state of the second fluorescent dopant.” (underlined for emphasis) Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  Claim 15 recites: “… wherein an energy level of singlet state of the first dopant is greater than an energy level of singlet state of the first fluorescent dopant.”  This should instead read “… wherein an energy level of a singlet state of the first dopant is greater than an energy level of a singlet state of the first fluorescent dopant.” (underlined for emphasis) Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  Claim 16 recites: “… wherein an energy level of singlet state and an energy level of triplet state of the first host are greater than an energy level of singlet state and an energy level of triplet state of the first dopant, respectively, and wherein an energy level of singlet state of the second host is greater than an energy level of singlet state of the first fluorescent dopant.”  This should instead read “… wherein an energy level of a singlet state and an energy level of a triplet state of the first host are greater than an energy level of a singlet state and an energy level of a triplet state of the first dopant, respectively, and wherein an energy level of a singlet state of the second host is greater than an energy level of a singlet state of the first fluorescent dopant.” (underlined for emphasis) Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hyun et al. (KR 10-2015-0111271—machine translation relied upon) (hereafter “Hyun”).
Regarding claims 1-2: Hyun discloses the compounds shown below {p. 12, Compounds 55 and 57; p. 18, Compound 174; p. 22, Compound 264; p. 23, Compound 279; p. 24, Compound 294}.

    PNG
    media_image1.png
    1005
    1521
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    927
    1088
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    785
    992
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    967
    1533
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    959
    1439
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    940
    1145
    media_image6.png
    Greyscale

Hyun teaches the claimed invention above but fails to teach that the compounds are delayed fluorescent compounds. It is reasonable to presume that the compounds being delayed fluorescent compounds is inherent to Hyun. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0009]-[0011] and [0056] describe the compounds of the instant Formula I as being delayed fluorescent compounds. The compounds above have the structure of the instant Formula I. Thus, based on the description of the instant specification, the compounds above are delayed fluorescent compounds.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hyun product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogiwara et al. (US 20160028025 A1) (hereafter “Ogiwara”).
Regarding claims 1-2: Ogiwara discloses the compound shown below {p. 115}.

    PNG
    media_image7.png
    394
    548
    media_image7.png
    Greyscale

The compound shown above has the structure of the instant Compound 1-1.
Ogiwara teaches the claimed invention above but fails to teach that the compounds are delayed fluorescent compounds. It is reasonable to presume that the compounds being delayed fluorescent compounds is inherent to Ogiwara. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0009]-[0011] and [0056] describe the compounds of the instant Formula I as being delayed fluorescent compounds. The compounds above have the structure of the instant Formula I. Thus, based on the description of the instant specification, the compounds above are delayed fluorescent compounds.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ogiwara product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (KR 10-2017-0016703—machine translation relied upon) (hereafter “Kim”).
Regarding claims 1-2: Kim discloses the compounds shown below {p. 47, Compound 113; p. 52, Compound 134; p. 63, Compound 185; p. 65, Compound 194; p. 71, Compound 224}.

    PNG
    media_image8.png
    799
    910
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    798
    908
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    796
    908
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    762
    906
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    793
    902
    media_image12.png
    Greyscale


Kim further discloses an organic light emitting diode on a substrate; the organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a first emitting material layer positioned between the first and second electrodes and including the compound shown below {final 9 lines of p. 73, first 2 lines of p. 74 and Example 23 of Table 1: A device comprising Mat 134, which is described as Compound 134 above}. 

    PNG
    media_image9.png
    798
    908
    media_image9.png
    Greyscale


Kim teaches the claimed invention above but fails to teach that the compounds are delayed fluorescent compounds. It is reasonable to presume that the compounds being delayed fluorescent compounds is inherent to Kim. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0009]-[0011] and [0056] describe the compounds of the instant Formula I as being delayed fluorescent compounds. The compounds above have the structure of the instant Formula I. Thus, based on the description of the instant specification, the compounds above are delayed fluorescent compounds.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kim product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim(s) 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (“Highly efficient thermally activated delayed fluorescence emitters based on novel Indolo[2,3-b]acridine electron-donor” Organic Electronics, vol. 57 (2018) pp. 327-334.) (hereafter “Chen”).
Regarding claims 1-4 and 17: Chen discloses an organic light emitting diode on a substrate; the organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a first emitting material layer positioned between the first and second electrodes and including the compound shown below {(p. 331, 2nd col., final paragraph through p. 332, 1st col., 1st paragraph: IDAC-Trz is a material of the light-emitting layer.), (p. 329, Scheme 1: IDAC-Trz)}. 

    PNG
    media_image13.png
    663
    854
    media_image13.png
    Greyscale


The compound shown above has the structure of the instant Compound 3-1.
The light-emitting layer additionally comprises a host material that can be equated with the instant first host {p. 331, 2nd col., final paragraph through p. 332, 1st col., 1st paragraph: IDAC-Trz is a material of the light-emitting layer.}.
Chen teaches that the IDAC-Trz is a delayed fluorescent compound that is used as a light emitting dopant and can therefore be equated with the instant first dopant {abstract}.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Highly efficient thermally activated delayed fluorescence emitters based on novel Indolo[2,3-b]acridine electron-donor” Organic Electronics, vol. 57 (2018) pp. 327-334.) (hereafter “Chen”) in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claims 18-19: Chen discloses all of the features with respect to claim 3, as outlined above.
Claim 18 differs from claim 3 in that claim 17 requires that the organic light emitting diode be on a substrate and be comprised in a display device.
Chen does not teach a display device comprising the organic light emitting diode of Chen described above.
Joo teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo teaches that the display section is a display comprising a plurality of pixels {Fig. 7, P1 and P2 are defined on p. 2, ¶ [0028] as pixel 1 and pixel 2 respectively.}, wherein the pixels each include an organic light-emitting device {Fig. 7, EL1 and EL2 are define on p. 2, ¶ [0029] and ¶ [0035] as individual lighting elements of an OLED display.}. 
Joo sought to provide a display panel capable of reducing defects generated during a manufacturing process thereof {p. 1, ¶ [0009]}. 
Joo further teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting device of Chen by using it in OLED display device that is a flat panel display, based on the teachings of Joo. The motivation for doing so would have been to provide a thin and light display and an image input apparatus that reduced the number of defects generated during the manufacturing process thereof, as taught by Joo.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (US 2016/0190478 A1) (hereafter “Nakanotani”) in view of Chen et al. (“Highly efficient thermally activated delayed fluorescence emitters based on novel Indolo[2,3-b]acridine electron-donor” Organic Electronics, vol. 57 (2018) pp. 327-334.) (hereafter “Chen”) and as evidenced by Chen et al. (“n-Doping-induced efficient electron-injection for high efficiency inverted organic light-emitting diodes based on thermally activated delayed fluorescence emitter”, Journal of Materials Chemistry C, vol. 5 (2017) pp. 8400-8407.) (hereafter “Chen 2017”) and Wu et al. (“Management of Singlet and Triplet Excitons: A Universal Approach to High-Efficiency All Fluorescent WOLEDs with Reduced Efficiency Roll-Off Using a Conventional Fluorescent Emitter”, Advanced Optical Materials, vol. 4 (2016) pp. 1067-1074.) (hereafter “Wu”).
Regarding claims 1-5 and 7-8: Nakanotani discloses an organic light emitting diode on a substrate; the organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a first emitting material layer positioned between the first and second electrodes {paragraphs [0319]-[0323]}.
The first emitting material layer comprises a delayed fluorescent compound that can be equated with the instant first dopant {(paragraphs [0319]-[0323]: The light-emitting layer comprises a “Second Organic Compound that is PXZ-TRZ.), (abstract and paragraphs [0013]-[0014], [0071]-[0075], [0082]-[0084]: The second organic compound is a delayed fluorescent compound.)}.
The light-emitting layer additionally comprises a host material and a fluorescent light emitting material that can be equated with the instant second dopant {(paragraphs [0319]-[0323]: The light-emitting layer comprises a “First Organic Compound” and a “Third Organic Compound”.), (abstract and paragraphs [0013]-[0014] and [0258]-[0259]: The first organic compound is a host material.), (abstract and paragraphs [0013]-[0014] and [0071]-[0075]: The third organic compound is a light emitting material.)}.
Nakanotani does not teach that the delayed fluorescent compound has the structure of the instant Formula of the instant claims 1, 3, and 17.
Nakanotani teaches that the delayed fluorescent compound is not particularly limited, but that it is preferred that the energy difference ΔEst between the energy level ES1 in the lowest singlet excited state and the energy level ET1 in the lowest triplet excited state is 0.08 eV or less {paragraph [0084]}.
Furthermore, Nakanotani teaches that the lowest singlet state of the first organic compound is greater than the lowest singlet state of the second organic compound, which is in turn greater than the lowest singlet state of the third organic compound {paragraphs [0013]-[0014]}.
Nakanotani additionally teaches that the lowest triplet state of the first organic compound is greater than the lowest triplet state of the second organic compound {paragraph [0017]}.
Chen discloses an organic light emitting diode on a substrate; the organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a first emitting material layer positioned between the first and second electrodes and including the compound shown below {(p. 331, 2nd col., final paragraph through p. 332, 1st col., 1st paragraph: IDAC-Trz is a material of the light-emitting layer.), (p. 329, Scheme 1: IDAC-Trz)}. 

    PNG
    media_image13.png
    663
    854
    media_image13.png
    Greyscale


The compound shown above has the structure of the instant Compound 3-1.
The light-emitting layer additionally comprises a host material that can be equated with the instant first host {p. 331, 2nd col., final paragraph through p. 332, 1st col., 1st paragraph: IDAC-Trz is a material of the light-emitting layer.}.
Chen teaches that the IDAC-Trz is a delayed fluorescent compound that is used as a light emitting dopant and can therefore be equated with the instant first dopant {abstract}.
Chen teaches that IDAC-Trz the energy difference ΔEst between the energy level ES1 in the lowest singlet excited state and the energy level ET1 in the lowest triplet excited state is 0.02 eV {Table 1}. 
Chen teaches that the lowest singlet excited state of IDAC-Trz is 2.63 eV {p. 330, 2nd col., 2nd paragraph: IDAC-Trz has a triplet energy of 2.61 eV and a ΔEst of 0.02 eV.}. This lowest singlet excited state is less than that of the first organic compound and is greater than that of the third organic compound {Nakanotani: paragraph [0321]}. 
Additionally, Chen teaches that IDC-Trz has a triplet energy of 2.61 eV {p. 330, 2nd col., 2nd paragraph: IDAC-Trz has a triplet energy of 2.61 eV}. Nakanotani teaches that the compound that can be equated with the instant host has a triplet energy of 2.9 eV {paragraph [0321]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Nakanotani by substituting the delayed fluorescent compound of Nakanotani with the delayed fluorescent compound of Chen, based on the teaching of Chen and Nakanotani. The substitution would have been a substitution of one known element for another known element to yield predictable results. See MPEP 2143(I)(B). The selection of IDAC-Trz would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means selecting a delayed fluorescent compound that meets the energy level requirements of Nakanotani described above.
The resultant device would comprise a compound that can be equated with the instant first dopant that has a higher singlet state energy than that of a compound that can be equated with the instant second dopant, as described above.
The host material of the first emitting material layer is mCBP {Nakanotani: paragraph [0321]}.
Chen 2017 teaches that mCBP has a LUMO of 2.4 eV {Fig. 1}.
Chen teaches that IDAC-Trz has a LUMO of 2.9 eV {Table 1}.
Therefore, a difference between an energy level of a LUMO of the first host and an energy level a LUMO of the first dopant is less than about 0.5 eV, because a difference of 0.5 eV is less than 0.51 eV, and 0.51 eV is about 0.5 eV.
The host material of the first emitting material layer is mCBP {Nakanotani: paragraph [0321]}.
The second dopant of the first emitting material layer is TBRb, which can be equated with the instant second dopant {Nakanotani: paragraph [0321]}.
Nakanotani teaches that mCBP has a triplet energy of 2.9 eV {paragraph [0321]}.
Chen teaches that IDC-Trz has a triplet energy of 2.61 eV {p. 330, 2nd col., 2nd paragraph: IDAC-Trz has a triplet energy of 2.61 eV}. 
Wu teaches that TBRb has a triplet energy of 2.18 eV {Fig. 1a}.
Therefore, an energy level of a triplet state of the first dopant is smaller than an energy level of the triplet state of the first host and greater than an energy level of the triplet state of the second dopant.

Regarding claim 6: Nakanotani as modified by Chen teaches all of the features with respect to claim 4, as outlined above.
Nakanotani does not exemplify a specific device comprising the third organic compound of the device of Nakanotani described above and a host material of the instant claim 6.
However, Nakanotani teaches that mCP, shown below, is an alternative first organic compound of Nakanotani {paragraphs [0260] and [0358]-[0359]}. Nakanotani teaches that mCP as a lowest singlet excited state of 3.30 eV and a lowest triplet excited state of 2.90 eV {paragraph [0359]}.

    PNG
    media_image14.png
    395
    635
    media_image14.png
    Greyscale

Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting diode of Nakanotani by substituting the host compound of Nakanotani with mCP, based on the teaching of Nakanotani. The substitution would have been a substitution of one known element for another known element to yield predictable results. See MPEP 2143(I)(B). The selection of mCP would have been one from a finite number of identified, predictable solutions (exemplified host materials of Nakanotani), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices

Claim(s) 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (US 2016/0190478 A1) (hereafter “Nakanotani”) in view of Chen et al. (“Highly efficient thermally activated delayed fluorescence emitters based on novel Indolo[2,3-b]acridine electron-donor” Organic Electronics, vol. 57 (2018) pp. 327-334.) (hereafter “Chen”) as applied to claim 4 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”).
Regarding claims 9 and 11: Nakanotani as modified by Chen teaches all of the features with respect to claim 4, as outlined above.
Nakanotani does not teach that the device of Nakanotani described above additionally comprises a second emitting layer and a third emitting layer.
Liao teaches an organic light emitting device that comprises three or more organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 4 as described in paragraphs [0052]-[0056]}. 
Each organic layer is an individual stack of organic layers {(Fig. 4 as described in paragraph [0056]: EL units 420.1, 420.2, and 420.N where N is the number of organic units, which is at least 3 based on Fig. 4.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}.
Liao teaches that the light-emitting layer comprise a host and a dopant {paragraph [0144]}. Liao teaches that fluorescent light-emitting dopants can be used {paragraph [0144]}.
Each organic layer can emit a different color light, allowing the light emitting device to emit any color hue desired while minimizing any interactions between organic EL units that can negatively impact light emissions {(paragraph [0056]: The light emitting layers can be optimized for light emission color.), (paragraphs [0081]-[0082]: The organic EL units used in each stack can be selected to easily yield any color hue desired. The interactions between organic EL units are minimal in this regard.)}.
A stacked organic light emitting device using Liao’s configuration further has high luminance efficiency, increased lifetime, easy color adjustment, decreased driving voltage, and provides a stacked OLED with decreased optical absorption {p. 1, paragraphs [0009]-[0013]}. 
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting diode of Nakanotani as modified by Chen by stacking organic layer stacks each containing a light emitting layer comprising a host and a fluorescent dopant (the organic EL units of Liao) between the first emitting layer and both of the 1st and 2nd electrodes of the device of Nakanotani as modified by Chen where each organic layer stack emits a different color, based on the teaching of Liao. The motivation for doing so would have been to provide a device that can produce any color hue desired while minimizing any interactions between organic EL units that can negatively impact light emissions, as taught by Liao. Additionally, one of ordinary skill in the art would have been motivated to provide a device that has high luminance efficiency, increased lifetime, and decreased driving voltage, while being a stacked OLED with decreased optical absorption, as taught by Liao.
In the resultant device, the EL unit nearest the 1st electrode comprises a second host and a first fluorescent dopant. In the resultant device, the EL unit nearest the 2nd electrode comprises a third host and a second fluorescent dopant.

Regarding claims 13 and 15: Nakanotani as modified by Chen and Liao teaches all of the features with respect to claims 3, 7-9 and 11, as outlined above.
Nakanotani as modified by Chen and Liao does not explicitly teach that an energy level of a singlet state of the first dopant is greater than each of an energy level of a singlet state of the first fluorescent dopant and an energy level of a singlet state of the second fluorescent dopant.
However, as outlined above, Liao teaches that each organic layer can emit a different color light, allowing the light emitting device to emit any color hue desired while minimizing any interactions between organic EL units that can negatively impact light emissions {(paragraph [0056]: The light emitting layers can be optimized for light emission color.), (paragraphs [0081]-[0082]: The organic EL units used in each stack can be selected to easily yield any color hue desired. The interactions between organic EL units are minimal in this regard.)}. 
Nakanotani teaches other fluorescent dopants such as DBP and TTPA, having singlet energies of 2.0 eV and 2.34 eV {paragraphs [0342] and [0359]}, in addition to TBRb, which is used as the second dopant as described above and has a singlet energy of 2.18 eV, also described above. DBP, TBRb, and TTPA are described as having different emission colors {Table 24}. Thus there are known fluorescent light emitting materials having different emission colors that TBRb and simultaneously singlet energies less than that of the compound of Chen shown above.
Therefore, at the time the invention was effectively filed, it would have been obvious to have selected a first fluorescent dopant and a second fluorescent dopant such that they each have emission colors different than TBRb and simultaneously singlet energies less than that of the compound of Chen shown above, based on the teaching of Nakanotani. The motivation for doing so would have been to change produce a device having a specific color hue, as taught by Nakanotani.

Regarding claims 14 and 16: Nakanotani as modified by Chen and Liao teaches all of the features with respect to claims 3, 7-9 and 11, as outlined above.
Nakanotani as modified by Chen and Liao does not explicitly teach that the energy level of a singlet state of the second host is greater than an energy of a singlet state of the first fluorescent dopant, and an energy level of a singlet state of the third host is greater than an energy level of a singlet state of the second fluorescent dopant.
However, as described above, Nakanotani teaches that the lowest singlet state of the first organic compound (the host material, as described above) is greater than the lowest singlet state of the second organic compound (the delayed fluorescent compound, as described above), which is in turn greater than the lowest singlet state of the third organic compound (the light emitting material, as described above) {paragraphs [0013]-[0014]}.
Nakanotani teaches that when these conditions are met, the delayed fluorescent compound acts as an assist dopant to the fluorescent light emitting material that is the third organic compound of Nakanotani, providing an organic light emitting device with high efficiency {abstract; paragraphs [0013], [0022], and [0070]-[0077]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device taught by Nakanotani as modified by Chen and Liao by selecting a second host and a first fluorescent dopant as well as a third host and a second fluorescent dopant such that the energy level of a singlet state of the second host is greater than an energy of a singlet state of the first fluorescent dopant, and an energy level of a singlet state of the third host is greater than an energy level of a singlet state of the second fluorescent dopant, based on the teaching of Nakanotani. The motivation for doing so would have been to provide an organic light emitting device with high efficiency, as taught by Nakanotani. 

Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (US 2016/0190478 A1) (hereafter “Nakanotani”) in view of Chen et al. (“Highly efficient thermally activated delayed fluorescence emitters based on novel Indolo[2,3-b]acridine electron-donor” Organic Electronics, vol. 57 (2018) pp. 327-334.) (hereafter “Chen”) and Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) as applied to claims 9 and 11 above, and further in view of Chen et al. (US 2004/0048099 A1) (hereafter “Chen ‘099”), Thompson et al. (US 2004/0048101 A1) (hereafter “Thompson”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 10 and 12: Nakanotani as modified by Chen, and Liao teaches all of the features with respect to claims 9 and 11, as outlined above.
Nakanotani as modified by Chen, and Liao does not exemplify that the device comprises an electron blocking layer between the first electrode and the second emitting material layer as well as a hole blocking layer between the second electrode and the third emitting material layer.
Chen ‘099 teaches that hole and electron blocking layers can be used to improve performance by blocking the injection of holes and electrons into layers adjacent to the light emitting layer {paragraph [0005]}. 
Thompson teaches the hole blocking layers (on the cathode side—which can be equated with the instant 2nd electrode) and electron blocking layers (on the anode side—which can be equated with the instant 1st electrode) located adjacent to and in contact with the light emitting layer confine holes and electrons to the light-emitting layer {paragraph [0045]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Nakanotani as modified by Chen, and Liao by including a hole blocking layer (on the cathode side—which can be equated with the instant 2nd electrode) and an electron blocking layer (on the anode side—which can be equated with the instant 1st electrode) located adjacent to and in contact with each light emitting layer, based on the teaching of Chen ‘099 and Thompson. The motivation for doing so would have been to improve device performance by confining holes and electrons in the light emitting layers, as taught by Chen ‘099 and Thompson.
Nakanotani as modified by Chen, and Liao, Chen ‘099, and Thompson do not teach that a material of the electron blocking layer is the same as the second host and that a material of the hole blocking layer is the same as the third host. 
Seo et al. teaches an organic light-emitting device having the structure of a light-emitting layer comprising a host and a dopant, an electron transport layer between the light-emitting layer and the cathode, a mixed layer between the light-emitting layer and the electron transport layer comprising a mixture of the host material and the electron transport materials, a hole transport layer between the light-emitting layer and the anode, and a mixed layer between the light-emitting layer and the hole transport layer comprising a mixture of the host material and the hole transport material {Fig. 22 as described in paragraph [0069]}.
Seo et al. teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
The electron blocking layer of Nakanotani as modified by Chen, and Liao, Chen ‘099, and Thompson can be equated with a hole transport layer, and the hole blocking layer of Nakanotani as modified by Chen, and Liao, Chen ‘099, and Thompson can be equated with an electron transport layer.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device taught by Nakanotani as modified by Chen, and Liao, Chen ‘099, and Thompson by including, in each light emitting EL unit, a mixed layer comprising the host material and the hole blocking material between the light-emitting layer and the hole blocking layer as well as a mixed layer comprising the host material and the electron blocking material between the light-emitting layers and the electron blocking layer, based on the teachings of Seo. The motivation for doing so would have been to lower energy barriers between sub-layers of each organic layer, lowering driving voltage, and increasing device lifetime, as taught by Seo.
For each light emitting unit, the mixed layer between the light-emitting layer and the hole blocking layer can be equated with a hole blocking layer, because it would contain a hole blocking material which would have some amount of hole blocking effect. The mixed layer between the light-emitting layer and the electron blocking layer can be equated with an electron blocking layer, because it would contain an electron blocking material which would have some amount of electron blocking effect. Therefore, the resultant device would comprise a hole blocking layer comprising the material being equated with the instant third host and an electron blocking layer comprising the material being equated with the instant second host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786